Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a golf club shaft system including a butt portion, a first tip portion and a second tip portion, wherein the average of first and second tip portion flexural rigidity is 10-50 N meters squared and the average first and second tip portion torsional rigidity is 5-40 N meters squared and firstly, either a maximum second tip portion flexural rigidity is at least 25% greater than a maximum first tip portion flexural rigidity or a maximum second tip portion torsional rigidity is at least 35% greater than a maximum first tip portion torsional rigidity and the second tip portion mass is no more than 50% greater than the first tip portion mass; or secondly, either a maximum second tip portion flexural rigidity is at least 25% greater than a maximum first tip portion flexural rigidity or a maximum second tip portion torsional rigidity is at least 35% greater than a maximum first tip portion torsional rigidity, and the maximum second tip portion torsional rigidity is less than the maximum second tip portion flexural rigidity and wherein the butt portion and one of the tip portions is non-metallic; or thirdly,  a maximum second tip portion flexural rigidity is at least 25% greater than a maximum first tip portion flexural rigidity and the maximum first tip portion torsional rigidity is greater than the maximum first tip portion flexural rigidity, and wherein the butt portion and one of the tip portions is non-metallic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.